



Exhibit 10.1
SEPARATION AND GENERAL RELEASE AGREEMENT
This SEPARATION AND GENERAL RELEASE AGREEMENT (this “Agreement”) is entered into
by and among William P. Kerfin, Jr. (the “Executive”), on the one hand, and
Forterra, Inc. (“Forterra”), and USP Holdings, Inc. (the “Company”), on the
other hand, and is effective as of the Effective Date (as defined herein). The
Company, Forterra and the Executive shall each be referred to in this Agreement
as a “Party,” and collectively as the “Parties.”
WHEREAS, the Executive has been employed by the Company as its President
pursuant to that certain Employment Agreement dated April 26, 2016 between
Executive and the Company (the “Employment Agreement”), which superseded,
terminated and cancelled that certain Senior Management Agreement between the
Executive and the Company dated March 2, 2015 and which combines certain ongoing
post-Employment restrictive covenants that survive termination of Employment;
WHEREAS, LSF9 Concrete Holdings Ltd, a private limited company incorporated
under the laws of the Bailiwick of Jersey (“Concrete Holdings”) previously
established the LSF9 Concrete Holdings Ltd. Long Term Incentive Plan (as
amended, supplemented, restated, or otherwise modified, the “LTIP”), in
accordance with which Executive and Concrete Holdings entered into that certain
Award Agreement dated August 21, 2016, which superseded, terminated and
cancelled that certain Long Term Incentive Plan Award Agreement between the
Executive and Concrete Holdings dated April 26, 2016 (as amended, supplemented,
restated or otherwise modified, the “Award Agreement”);
WHEREAS, pursuant to that certain Assignment and Assumption Agreement dated as
of October 14, 2016, Concrete Holdings assigned and transferred all rights,
title, interest and certain obligations in and under the LTIP to Forterra, and
after such date Forterra maintains the LTIP;
WHEREAS, Executive and Forterra entered into that certain Indemnification
Agreement dated October 19, 2016, which provides certain rights to
indemnification of the Executive by the Company and by which the Company is
bound(the “Indemnification Agreement”);
WHEREAS, the Parties have determined that it is in their mutual best interests
for Executive’s service with the Company and its affiliates to terminate on the
terms and conditions set forth herein; and
WHEREAS, Executive, Forterra and the Company wish to resolve all matters related
to the Executive’s employment with the Company and the cessation thereof, the
LTIP and the Award Agreement, on the terms and conditions expressed in this
Agreement.
NOW THEREFORE, in consideration of the mutual promises contained herein, the
Parties, intending to be legally bound, agree as follows:


1.Resolution of Disputes. The Parties have entered into this Agreement as a way
of severing the employment relationship between them and amicably settling any
and all potential disputes concerning the Executive’s service with Forterra and
the Company, the cessation thereof, the LTIP and the Award Agreement (the
“Disputes”). The Parties desire to resolve the Disputes and all issues raised by
the Disputes, without the further expenditure of time or the expense of
contested litigation. Additionally, the Parties desire to resolve any known or
unknown claims. For these reasons, they have entered into this Agreement.

















--------------------------------------------------------------------------------





2.Separation Date. Executive and the Company agree that Executive’s employment
with the Company has ceased effective at 11:59 p.m. CDT on July 23, 2018 (the
“Separation Date”), and that the Company will deem such cessation to be a
termination without Cause (as defined under the Employment Agreement). In
connection with such cessation, Executive has resigned from all positions
Executive held with Forterra, the Company and any of its affiliates, effective
as of the Separation Date. Notwithstanding the foregoing, for purposes of the
Employment Agreement, the Plan and the Award Agreement, the parties agree that
Executive’s cessation of service constitutes, and shall be deemed to constitute,
a termination by the Company without Cause. Executive hereby waives any notice
period with respect to the termination of his Employment.


3.Payments and Benefits.


3.1Accrued Rights. Executive shall be entitled to payment of (i) his regular
base salary earned through the Separation Date, (ii) any unreimbursed business
expenses, (iii) any vacation days that have been accrued but unused under the
Company’s vacation policy that are required to be cashed out under state law,
and (iv) any reimbursements and payments due to the Executive under the
Company’s benefit plans, programs or arrangements, with such amounts payable in
accordance with the terms of such plans, programs or arrangements.


3.2LTIP. The Parties acknowledge and agree that Executive shall retain all
80,000 of the Pool Units granted to him under the Award Agreement and the LTIP
until the six-month anniversary of the Separation Date and shall remain entitled
to all payments due to Executive in connection with any Liquidity Event (as
defined in the LTIP) occurring on or before the six-month anniversary of the
Separation Date with respect to all such Pool Units; provided, however, that all
such Pool Units and any right to such payment shall be immediately forfeited on
the date the Executive first violates any of the restrictive covenants set forth
in Section 5 of the Employment Agreement. Any payments due under the LTIP shall
be made in accordance with the terms and conditions of the Award Agreement and
the LTIP.


3.3Equity Awards. Executive acknowledges and agrees that all other equity awards
that he holds in Forterra or any affiliate which are unvested as of the
Separation Date under the terms of such awards shall be cancelled and forfeited
without the payment of any additional consideration therefore as of the
Separation Date.


3.4No Other Benefits. Except as provided in Sections 3.1 and 3.2 of this
Agreement, Executive shall not be entitled to receive any other payment, benefit
or other form of compensation as a result of his employment or the cessation
thereof. Executive further acknowledges and agrees that Executive has received
all compensation and benefits owed to him and that the Company or its affiliates
do not owe any additional compensation or benefits, including but not limited to
salary, wages, bonus, accrued time off, reimbursement for expenses, or any other
alleged entitlement or benefit, other than what has already been received or as
set forth in Sections 3.1 and 3.2. Further, Executive agrees that, in connection
with any appointments on management and advisory boards for the Company and any
affiliates of the Company, and for any tasks performed in connection therewith,
Executive shall not be entitled to any further remuneration and/or any other
benefits.


3.5Special Separation Pay. In lieu of any separation payments provided under any
other plans, programs, agreements or arrangements, in consideration of
Executive’s undertakings set forth in this Agreement, and conditioned upon
Executive’s execution, delivery, and non-revocation of this







--------------------------------------------------------------------------------





Agreement and Executive’s continued compliance with his obligations under this
Agreement and Section 5 of the Employment Agreement, the Company shall provide
the Executive with the following payments and benefits (the “Special Separation
Compensation”):


a.Continued payment of the Executive’s current base salary of $385,000 for a
period of twelve (12) months following the Separation Date, which amount shall
be subject to all applicable taxes and withholdings and shall be payable in
accordance with the Company’s customary payroll practices over such period;


b.In lieu of the notice period contemplated by Section 4(a) of the Employment
Agreement, and in exchange for the waiver of any such notice by Executive, a
one-time payment in the amount of $33,328.00,which amount shall be subject to
all applicable taxes and withholdings and shall be payable in accordance with
the Company’s customary payroll practices, in a lump sum within fourteen (14)
days of the Effective Date of this Agreement (as defined herein);


c.Payment, at the time annual bonuses are paid to other Company executives, but
no later than March 15, 2019, of an annual bonus for calendar year 2018 (based
on actual performance for such year) in a lump sum amount pro-rated based on the
number of days from January 1, 2018 through the Separation Date, subject to all
applicable taxes and withholdings; and


d.For a period of twelve (12) months following the Separation Date, access to
health coverage for Executive and his dependents under the Company’s group
insurance plans at the same rate applicable to Executive as of immediately prior
to the Separation Date.


Notwithstanding any of the foregoing, the Company shall not be obligated to make
any of the payments or provide any of the benefits set forth in this Section 3.5
in the event Executive violates any of the obligations under this Agreement or
Section 5 of the Employment Agreement. By executing this Agreement, Executive
acknowledges that neither the Company nor any of the Releasees (defined below)
has any prior obligation to provide the Special Separation Compensation.
Executive also acknowledges and agrees that the acceptance of the Special
Separation Compensation and attendant obligations as described in this Agreement
is in consideration of Executive’s promises and undertakings as set forth in
this Agreement, and that if Executive violates any of the requirements and
prohibitions set forth in this Agreement or Section 5 of the Employment
Agreement, Executive forfeits and has no right to the Special Separation
Compensation. Executive further acknowledges and agrees that the Company has
satisfied all obligations owed to Executive pursuant to Executive’s Employment
with the Company and the Executive’s participation in its benefit plans, and
that no additional sums are owed by the Company or any of the other Releasees
for any reason.


3.6No Representations as to Taxation. The Company makes no representations
regarding the taxability or legal effect of the payments described in this
Agreement, and Executive is not relying on any statement or representation of
the Company in this regard. Executive will be solely responsible for the payment
of any taxes assessed on the payments made hereunder.


3.7Notice of Purported Violation. While the Company and the Executive both have
full faith and expectation that each shall comply with all terms and conditions
of this Agreement and the Employment Agreement as reaffirmed by paragraph 11 of
this document, in the event of a perceived violation by either party, the party
who believes the Agreement has been violated shall provide notice pursuant to
paragraph 23 of this document and inform the other party of the nature and
timing of the





--------------------------------------------------------------------------------







purported violation. Notice shall be provided with seven (7) days of the
purported violation or at such time when the violation came to the attention of
the aggrieved party. Within seven (7) days of the date of such notice, the party
receiving the notice of purported violation shall respond and attempt to cure
the alleged violation if possible or otherwise dispute or admit the violation.
Attempting to cure the purported violation shall not be deemed as admitting the
violation. During this time frame, the Company agrees to refrain from
withholding Executive’s salary continuation and/or benefits pursuant to
Section 3.5 of this Agreement or initiating a cause of action in a court of law
or pursuant to Section 15 of this document unless the Executive admits the
violation. During this time frame, the Executive likewise agrees to refrain from
initiating a cause of action in a court of law or pursuant to Section 15 of this
document unless the Company admits the violation. Notwithstanding any of the
foregoing portions of this Section 3.7, nothing in this Section 3.7 shall
prevent the Company from immediately seeking or obtaining immediate injunctive
relieve under Section 11 of this Agreement in the event that Executive violates
the covenants in Section 5 of the Employment Agreement. In addition, nothing in
this Section 3.7 shall be construed as a waiver of any of the rights or remedies
of the Company or the Executive.


4.General Release.


a.In consideration of the payments and benefits (less all applicable
withholdings) set forth in this Agreement, Executive, on behalf of himself and
his agents, heirs, executors, successors and assigns, knowingly and voluntarily
releases, remises, and forever discharges the Company, Forterra, Forterra US
Holdings, LLC, Concrete Holdings, Lone Star Fund IX (U.S.), L.P., Hudson
Advisors, L.P., and each of their respective parents, subsidiaries or
affiliates, together with each of their current and former principals, officers,
directors, partners, shareholders, attorneys, agents, representatives and
employees, and each of their respective affiliates, and each of the above listed
person’s heirs, executors, successors and assigns whether or not acting in his
or his representative, individual or any other capacity (each a “Releasee” and,
collectively, the “Releasees”), to the fullest extent permitted by law, from any
and all debts, demands, actions, causes of actions, accounts, covenants,
contracts, agreements, claims, damages, costs, expenses, omissions, promises,
and any and all claims and liabilities whatsoever, of every name and nature,
known or unknown, suspected or unsuspected, both in law and equity
(collectively, the “Claims”), including but not limited to those which Executive
ever had, now has, or may hereafter claim to have against the Releasees by
reason of the Executive’s employment with the Company, the cessation thereof,
the Award Agreement, the LTIP, or any other matter, cause or thing whatsoever
relating thereto arising from the beginning of time to the time he signs this
Agreement (the “General Release”). The General Release shall apply to any Claim
of any type, including, without limitation, any Claims with respect to
Executive’s entitlement to any wages, bonuses, benefits, payments, or other
forms of compensation; any claims of wrongful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, violation of public
policy, defamation, personal injury, or emotional distress; any Claims of any
type that Executive may have arising under the common law; any Claims under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967 (the “ADEA”), the Older Workers Benefit
Protection Act, the Americans With Disabilities Act, the Family and Medical
Leave Act, the Executive Retirement Income Security Act, the Fair Labor
Standards Act, the federal Workers’ Adjustment and Retraining Notification Act,
the Sarbanes-Oxley Act, each as amended; and any other federal, state or local
statutes, regulations, ordinances or common law, or under any policy, agreement,
contract, understanding or promise, written or oral, formal or informal, between
any of the Releasees and Executive, and shall further apply, without limitation,
to any and all Claims in connection with,





--------------------------------------------------------------------------------







related to or arising out of Executive’s employment relationship, or the
termination of his employment, with the Company or any Releasee and to any
Claims fraud or fraud in the inducement or fraudulent misrepresentation in
relation to any such matters.


b.Executive intends that this General Release extend to any and all Claims of
any kind or character related to the Company or any Releasee, and Executive, on
behalf of himself, his agents, heirs, executors, successors and assigns,
therefore expressly waives any and all rights granted by federal or state law or
regulation that may limit the release of unknown claims.


c.Executive represents and warrants that Executive has not filed, and Executive
will not file, any lawsuit or institute any proceeding, charge, complaint or
action asserting any claim released by this Agreement before any federal, state,
or local administrative agency or court against any Releasee, concerning any
event occurring prior to the signing of this Agreement. Notwithstanding the
foregoing, nothing contained in this Agreement limits Executive’s ability to
file a charge or complaint with any federal, state or local governmental agency
or commission (“Government Agencies”) or limits Executive’s ability provide
information to or communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agencies in connection with any charge or complaint, whether filed by
Executive, on his behalf, or by any other individual. However, to the maximum
extent permitted by law, Executive agrees that if such a charge or complaint is
made, Executive shall not be entitled to recover any individual monetary relief
or other individual remedies. This Agreement does not limit or prohibit
Executive’s right to receive an award for information provided to any Government
Agency to the extent that such limitation or prohibition is a violation of law.
Furthermore, if Executive makes a confidential disclosure of any trade secret or
confidential information of the Company to a government official or an attorney
for the sole purpose of reporting or investigating a suspected violation of law,
or in a court filing under seal, Executive will not be held liable under this
Agreement, the Employment Agreement, the Award Agreement, or under any federal
or state trade secret law for such a disclosure. Executive also hereby agrees
that nothing contained in this Agreement shall constitute or be treated as an
admission of liability or wrongdoing by any of the Releasees. Executive also
hereby agrees that nothing contained in this Agreement shall constitute or be
treated as an admission of liability or wrongdoing by any of the Releasees.


d.Nothing in this Section 4 shall be deemed to release (i) Executive’s right to
enforce the terms of this Agreement, (ii) Executive’s rights, if any, to any
vested benefits as of Executive's last day of employment with the Company under
the terms of an employee compensation or benefit plan, program or agreement in
which Executive is a participant, or (iii) any Claim that cannot be waived under
applicable law, including any rights to workers’ compensation or unemployment
insurance.


e.Executive hereby represents and warrants to the Releasees that Executive is
the sole owner of any Claims that Executive may now have or in the past had
against any of the Releasees and that Executive has not assigned, transferred,
or purported to assign or transfer any such Claim to any person or entity.


5.Return of Property. Executive represents and warrants that as of the Effective
Date he has returned to the Company all property of the Company in whatever form
in accordance with the terms of Section 5(f) of the Employment Agreement.





--------------------------------------------------------------------------------







6.Cooperation. Executive agrees to make himself available as reasonably
requested by the Company, and after reasonable advance notice that shall not
materially interfere with Executive’s other commitments, with respect to, and to
use reasonable best efforts to cooperate in conjunction with any litigation,
arbitration, inquiry, investigation (internal or external), proceeding, or
dispute of any kind arising from or relating to events that occurred during
Executive’s employment with the Company and its affiliates (whether such
litigation, arbitration, inquiry, investigation, proceeding or dispute is
currently pending or subsequently initiated) involving the Company or any
affiliate of the Company including providing interviews, testimony and preparing
to provide testimony if so requested by the Company. Executive shall be entitled
to payment in the amount of $215 per hour for any such cooperation and the
Company shall reimburse Executive for any reasonable travel and other expenses
incurred in connection with such cooperation. Nothing in this Agreement is
intended to modify the rights and obligations of the Company or the Executive
under the Indemnification Agreement.


7.Reemployment. Executive acknowledges in consideration of the Special
Separation Compensation described in Section 3.5 of this Agreement, that as of
the date of the Executive’s execution of this Agreement, Executive does not
intend to seek and will not seek to be rehired by the Company or any of the
other Releasees. Executive further acknowledges and agrees that should Executive
seek rehire with the Company or any of the other Releasees in the future, and
the Company or any of the other Releasees does not offer Executive employment,
that refusal to offer employment is in no way discriminatory or retaliatory.


8.Confidentiality. Executive understands and acknowledges that Forterra’s common
stock is publicly traded on the Nasdaq Global Market Exchange and that Forterra
may have the obligation to make public either the existence of this Agreement,
certain of its terms and the circumstances surrounding Executive’s separation
from employment with the Company. Notwithstanding the foregoing, Executive
agrees not to voluntarily make the existence of this Agreement, the terms and
conditions set forth in this Agreement, or the circumstances surrounding this
Agreement known to anyone other than the attorney and/or tax consultant from
whom he receives counseling or, if he is married, to his spouse, or except as
otherwise required by law. Executive acknowledges that any such person must
agree not to further disclose the existence of, the terms of, or the
circumstances surrounding this Agreement. The Parties agree that this promise is
a material inducement to the Company to enter into this Agreement.


9.No Other Lawsuits or Claims. Executive affirms that Executive is the sole
owner of all claims related to Executive’s employment, that Executive has not
assigned or transferred any claims to any other person or entity, and that
Executive has no claims, lawsuit or action pending against any of the Releasees.
Executive further affirms that Executive has no cause to believe any violation
of any local, state or federal law has occurred with regard to Executive’s
employment or separation. Executive affirms that Executive has not and has no
cause to believe that Executive incurred or sustained any work-related injury
during Executive’s employment.


10.Defense of Trade Secrets Act Notification. Executive understands and
acknowledges that Executive’s non-disclosure obligations pursuant to this
Agreement and Section 5 of the Employment Agreement are subject to the following
immunity provisions of the Defend Trade Secrets Act of 2016:


a.
The Company hereby notifies Executive that Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (A) is made (i) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of reporting






--------------------------------------------------------------------------------









or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.


b.
An individual who files a lawsuit for retaliation by the Company for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.



11.Covenants. In consideration of the payments set forth in this Agreement,
Executive reaffirms the covenants made in Section 5 of the Employment Agreement,
which are incorporated herein by reference and modified as follows: all
references to the words clay and brick in section (c) of Section 5 of the
Employment Agreement are hereby stricken and no longer enforceable; in addition,
Section 5 of Employment Agreement shall not be interpreted to prohibit
employment with companies that do not engage in developing or manufacturing
building or water transmission products including pipe but do engage in resale
or installation of such products, including but not limited to fire protection
services, products and applications, so long as Executive does not engage in the
sale resale or distribution of any the types of pressurized potable water
products sold by U.S. Pipe or pressurized wastewater products sold by U.S. Pipe
except to the extent that such products are incorporated into fire protection
products and Executive otherwise complies with all covenants in Section 5 of the
Employment Agreement, including those with respect to confidential information.
All other language in Section 5 of the Employment Agreement remains valid and in
full force and effect. For avoidance of doubt, Executive understands and agrees
that he shall not provide Confidential Information to any non-governmental party
asserting any claims against the Company or its affiliates. As the sole
exception to the exclusive arbitration provision in Section 15 of this
Agreement, Executive agrees that the Company may enforce the obligations of
those covenants by injunctive action in the state or federal courts of Dallas
County, Texas without prior notice and without posting bond, to the maximum
extent permitted by law, and Executive hereby irrevocably consents to
jurisdiction of such courts.


12.Consultation with Attorney: Voluntary Agreement. Executive understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 4 above. Executive acknowledges and agrees that the payments
set forth in Section 3.5 of this Agreement and the prior provision by the
Company of Confidential Information to Executive are sufficient consideration to
require him to abide with his obligations under this Agreement and Section 5 of
his Employment Agreement, including but not limited to the General Release set
forth in Section 4 herein. Executive represents and agrees that Executive (i) is
not relying upon any statements, understandings, representations, expectations
or agreements other than those expressly set forth in this Agreement; (ii) has
made his own investigation of the facts and is relying solely upon his own
knowledge and the advice of his own legal counsel; (iii) knowingly waives any
claim that this Agreement was induced by any misrepresentation or nondisclosure
and any right to rescind or avoid this Agreement based upon presently existing
facts, known or unknown; (iv) has read and understands the terms and effect of
this Agreement and that this Agreement contains the full and final release of
all claims against the Company and the Releasees; (v) is entering into this
Agreement knowingly and voluntarily; (vi) is not, and would not be, otherwise
entitled to the payments or benefits described herein but for his undertakings
and agreements set forth herein; (vii) has been, by this Agreement, advised to
consult with an attorney before signing this Agreement; and (viii) the only
consideration for him signing this Agreement are the terms stated herein and no
other promises or representation of any kind have been made by any person or
entity whatsoever to cause him to sign this Agreement.





--------------------------------------------------------------------------------







13.Revocation Rights. Executive acknowledges that this Agreement includes a
waiver of any rights and claims arising under the ADEA and the Older Workers
Benefit Protection Act (the “ADEA Release”). Executive acknowledges that the
consideration that Executive is receiving in exchange for this waiver of the
rights and claims specified in this Agreement exceed anything of value to which
Executive is already entitled. Executive acknowledges that Executive was advised
in writing to consult with an attorney prior to executing this Agreement.
Executive represents and agrees that Executive fully understands the right to
discuss all aspects of this Agreement with legal counsel, and to the extent
Executive has deemed it appropriate, Executive has fully availed himself of this
right. Executive acknowledges and represents that he has been given at least
twenty-one (21) days during which to review and consider the provisions of this
Agreement and, specifically, the General Release set forth in Section 4 above,
although he may sign and return it sooner if he so desires. Executive further
acknowledges and represents that he has been advised by the Company that he has
the right to revoke this Agreement for a period of seven (7) days after signing
it. Executive acknowledges and agrees that, if he wishes to revoke this
Agreement, he must do so in a writing, signed by him and received by the Company
no later than 5:00 p.m. local time on the seventh (7th) day of the revocation
period. If the last day of the revocation period falls on a Saturday, Sunday or
holiday, the last day of the revocation period will be deemed to be the next
business day. If no such revocation occurs, the General Release and this
Agreement shall become effective on the eighth (8th) day following his execution
of this Agreement (the “Effective Date”). Executive further acknowledges and
agrees that, in the event that he revokes this Agreement, it shall have no force
or effect, and he shall have no right to receive any payments or benefits
pursuant to Section 3.5 hereof.


14.Governing Law. This Agreement shall be construed and enforced under and be
governed in all respects by the laws of the State of Texas, without regard to
the conflict of laws principles thereof.


15.Dispute Resolution. Subject to Section 11, any and all disputes relating to,
arising from, or in connection with this Agreement, including the arbitrability
thereof, shall be mutual agreement will be finally settled by binding
arbitration in accordance with the Judicial Arbitration & Mediation Service,
Inc. (“JAMS”) Comprehensive Arbitration Rules and Procedures or any successor
provision thereto, as follows: Any party aggrieved will deliver a notice to the
other party setting forth the specific points in dispute. Any points remaining
in dispute thirty (30) days after the giving of such notice may be submitted to
JAMS arbitration conducted before a single neutral arbitrator in Dallas, Texas.
The arbitrator shall be appointed by agreement of the parties hereto or, if no
agreement can be reached, by JAMS. The arbitrator may enter a default decision
against any party who fails to participate in the arbitration proceedings. The
decision of the arbitrator on the points in dispute will be final, unappealable
and binding, and judgment on the award may be entered in any court having
jurisdiction thereof. The arbitrator shall only be authorized to interpret the
provisions of this Agreement, and shall not amend, change or add to any such
provisions. The parties agree that this provision has been adopted by the
parties to rapidly and inexpensively resolve any disputes between them and that
this provision will be grounds for dismissal of any court action commenced by
either party with respect to this Agreement, other than post-arbitration actions
seeking to enforce an arbitration award or proceedings seeking equitable relief
as permitted by this Agreement. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive any and all right to a trial by jury in or with
respect to such litigation. Each party will bear its own expenses and the fees
of its own attorneys. The parties and the arbitrator will keep confidential, and
will not disclose to any person, except the parties’ advisors and legal
representatives, or as may be required by law or to enforce in court an
arbitrator’s award, the existence of any dispute hereunder. Executive
acknowledges that arbitration pursuant to this Agreement includes all
controversies or claims of any kind (e.g., whether in





--------------------------------------------------------------------------------







contract or in tort, statutory or common law, legal or equitable) now existing
or hereafter arising under any federal, state, local or foreign law, including,
but not limited to, the Age Discrimination in Employment Act, Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Executive Retirement
Income Security Act, the Family and Medical Leave Act, the Americans With
Disabilities Act and all similar federal, state and local laws, and the
Executive hereby waives all rights thereunder to have a judicial tribunal and/or
a jury determine such claims.


16.Entire Agreement. This Agreement, the LTIP, the Award Agreement, the
Indemnification Agreement, and Section 5 of the Employment Agreement constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all prior agreements between the Parties with respect to
such matters, unless specifically provided otherwise herein. Executive agrees
that he is not relying on any representations outside this Agreement. Executive
acknowledges and agrees that, except with respect to Section 5 of the Employment
Agreement, the Employment Agreement and the Senior Management Agreement dated as
of March 2, 2015 are cancelled and terminated and the Company has no ongoing
obligations to Executive pursuant to those agreements.


17.Section 409A. The parties intend that the payments and entitlements provided
hereunder be exempt from or in compliance with Section 409A of the Internal
Revenue Code, and accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be exempt from Section 409A or in compliance therewith,
as applicable. The payments to Executive pursuant to this Agreement are intended
to be exempt from Section 409A to the maximum extent possible, under either the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or
as short-term deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for
such purposes, each payment to Executive under this Agreement shall constitute a
“separately identified” amount within the meaning of Treasury regulation
§1.409A-2(b)(2). Nothing contained herein shall constitute any representation or
warranty by the Company regarding compliance with Section 409A. In the event the
terms of this Agreement would subject Executive to taxes or penalties under
Section 409A (“409A Penalties”), Executive and the Company shall cooperate
diligently to amend the terms of the Agreement to avoid such 409A Penalties, to
the extent possible; provided that in no event shall the Company be responsible
for any 409A Penalties that arise in connection with any amounts payable under
this Agreement. A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A. For purposes of any such provision of this Agreement relating to
any such payments or benefits, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Treasury regulation §1.409A-1(h).


18.Amendment. This Agreement may be modified or amended only by a written
instrument signed by Executive and by an expressly authorized representative of
the Company.


19.Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving Party. The failure of either Party to require
the performance of any term or obligation of this Agreement, or the waiver by
either Party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.





--------------------------------------------------------------------------------







20.Successors and Assigns. This Agreement shall inure to the benefit of the
Company and each of its successors and assigns. Executive shall not assign this
Agreement or any part hereof. Any purported assignment by Executive shall be
null and void from the initial date of the purported assignment.


21.Drafting. This Agreement and the provisions contained in it shall not be
construed or interpreted for or against either party because that party drafted
or caused that party’s legal representative to draft any of its provisions.


22.Headings. Descriptive headings in this Agreement are inserted for convenience
only and shall be disregarded in construing or applying any provision of this
Agreement.


23.Notices. All notices required by this Agreement must be in writing and shall
be effective when delivered in person, consigned to a reputable national courier
service or deposited in the United States mail, postage prepaid, registered or
certified, and addressed to the Executive at his last known address on the books
of the Company or, in the case of the Company, at its principal place of
business, attention of the Legal Department or to such other address as any
Party may specify by notice to the other actually received.


24.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and both of which, taken together, shall constitute
one and the same instrument. This Agreement may be executed and delivered by
exchange of facsimile or other electronic means of transmitting signature, and
such signatures shall be considered an original for purposes of enforcement of
the Agreement.


[Signature page follows]










--------------------------------------------------------------------------------















IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates
written below.


Dated:
August 14, 2018
/s/ William P. Kerfin, Jr.   
 
 
William P. Kerfin, Jr.
 
 
 
Dated:
August 15, 2018
Forterra, Inc.
 
 
By:  /s/ Jeff Bradley       
 
 
Name: Jeff Bradley
 
 
Title: CEO
 
 
 
Dated:
August 15, 2018
USP Holdings, Inc.
 
 
By:  /s/ Jeff Bradley       
 
 
Name: Jeff Bradley
 
 
Title: CEO










